_ Case 3:18-cv-00972-BJD-MCR Document 37 Filed 02/24/20 Page 1 of 11 PagelD 368

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

OSCAR DOZIER, individually on behalf
of himself and other similarly situated
employees,
Plaintiff,
Vv. Case No. 3:18-cv-972-J-39MCR

DBI SERVICES, LLC., a Foreign Limited
Libaility Company,

Defendant.
i

ORDER
THIS CAUSE is before the Court on Plaintiff's Motion to Conditionally Certify

Collective Action and Facilitate Notice to Potential Class Members and Incorporated
Memorandum of Law (Doc. 20; Motion) and Defendant's Opposition thereto (Doc. 27;
Opposition).
|. Background

Plaintiff, Oscar Dozier, initiated this action by filing the Collective Action Complaint
and Demand for Jury Trial (Doc. 1; Complaint) against Defendant, DBI Services, LLC
under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq. Compl. at 1.
Plaintiff brought the Complaint on behalf of himself and other similarly-situated
employees, seeking to recover overtime compensation, liquidated damages, attorney's
fees, and costs, and declaratory relief for Defendant's alleged failure to compensate him
at the statutory rate of one and one-half times his regular rate of pay for any overtime

hours worked. Id. Jf] 1, 37, 46.
Case 3:18-cv-00972-BJD-MCR Document 37 Filed 02/24/20 Page 2 of 11 PagelD 369

Plaintiff alleges that he “worked for Defendant as non-exempt ‘On Call’ Technician”
performing “general maintenance of highways and roadways.” Id. JJ 21, 23. “Plaintiff's
duties included cleaning drainage structures, repairing fences and road signs, and
removing debris from roadways.” Id. {| 24. Defendant provided Plaintiff with a company
vehicle, which Plaintiff was required to take home to assist with “on-call” work. Id. JJ 25-
26. Plaintiff alleges that each workday, before and after operating the company vehicle,
he was required to complete Defendant's “Daily Vehicle Inspection Report” (“DVIR’). Id.
1] 27-28; see also (Doc 20-13; DVIR). The DVIR required Plaintiff to inspect 40 items
twice per day. See id. {J 29, 32. Each inspection took at least 20 minutes to complete.
Id. {| 33. Plaintiff took the company vehicle home and was required to conduct the
inspection before clocking in and after clocking out from Defendant's facility. Id. [ff 31,
34. As a result, Plaintiff alleges that he was required to work approximately 40 minutes
off-the clock each workday and that he worked in excess of 40 hours in most workweeks
throughout his employment with Defendant. See id. J] 35-36.

ll. Standard of Law

An action to recover unpaid overtine compensation under the FLSA “may be
maintained against any employer . . . by any one or more employees for and on behalf of
himself or themselves and other employees similarly situated.” 29 U.S.C. § 216(b). The
purpose of such a collective action is “to avoid multiple lawsuits where numerous
employees have allegedly been harmed by a claimed violation or violations of the FLSA
by a particular employer.” Prickett _v. Dekalb County, 349 F.3d 1294, 1297 (11th Cir.
2003). “To maintain an opt-in class action under § 216(b), plaintiffs must demonstrate that

they are ‘similarly situated.”” Hipp v. Liberty Nat'l Life Ins. Co., 252 F.3d 1208, 1217 (11th
Case 3:18-cv-00972-BJD-MCR Document 37 Filed 02/24/20 Page 3 of 11 PagelD 370

Cir. 2001). “[P]laintiffs need show only that their positions are similar, not identical, to the
positions held by the putative class members.” Id. (internal quotation marks and citations
omitted). In determining whether employees are similarly situated, a “district court should
satisfy itself that there are other employees . . . who desire to ‘opt-in’ and who are ‘similarly
situated’ with respect to their job requirements and with regard to their pay provisions.”
Dybach v. State of Fla. Dep't of Corr., 942 F.2d 1562, 1567-68 (11th Cir. 1991).

To determine similarity, the Eleventh Circuit has suggested a two-step approach
to certification. Morgan v. Family Dollar Stores, Inc., 551 F.3d 1233, 1260 (11th Cir. 2008).
The first step is “the notice stage” also referred to as the “conditional certification.” Id. at
1260-61.'

“At the notice stage, the district court makes a decision-usually based only

on the pleadings and any affidavits which have been submitted-whether

notice of the action should be given to potential class members. Because

the court has minimal evidence, this determination is made using a fairly

lenient standard, and typically results in ‘conditional certification’ of a

representative class. If the district court ‘conditionally certifies’ the class,

putative class members are given notice and the opportunity to ‘opt-in.’ The

action proceeds as a representative action throughout discovery.”
Vondriska v. Premier Mortg. Funding, Inc., 564 F. Supp. 2d 1330, 1333-34 (M.D. Fla.
2007) (quoting Hipp, 252 F.3d at 1218). To determine whether a class should be
conditionally certified, the Court uses a “fairly lenient standard.” Id. at 1334; see also
Morgan, 551 F.3d at 1261 (stating that although the standard for satisfying the first step

is “not particularly stringent,” “there must be more than ‘only counsel’s unsupported

assertions that FLSA violations [are] widespread and that additional plaintiffs would” opt-

 

' The second step “is triggered by an employer's motion for decertification.” Morgan, 551
F.3d at 1261. Accordingly, for purposes of the instant Motion, the Court need only engage in the
first step of the analysis.
Case 3:18-cv-00972-BJD-MCR Document 37 Filed 02/24/20 Page 4 of 11 PagelD 371

in) (quoting Hipp, 252 F.3d at 1214; Haynes v. Singer Co., 696 F.2d 884, 887 (11th Cir.
1983)). It is the plaintiffs burden to show “a ‘reasonable basis’ for his claim that there are
other similarly situated employees.” Morgan, 551 F.3d at 1260. While the two-step
approach has been suggested by the Eleventh Circuit, the ultimate “decision to create an
opt-in class under § 216(b) . . . remains soundly within the discretion of the district court.”
Hipp, 252 F.3d at 1219.
lll. Discussion

Plaintiff requests that the Court grant conditional certification for the following class
of individuals:

All hourly-paid Technicians who work/worked for DBI Services, LLC

companywide within the last three years who were/are required to complete

DBI's “Daily Vehicle inspection Report” inspection and/or related work

before clocking-in and/or after clocking-out for their scheduled shifts in

weeks where they worked over forty hours and were/are therefore not

compensated at one and one-half times their regular rate of pay for all hours

worked in excess of 40 hours in one or more workweeks as required by the

FLSA.
Motion at 2. Plaintiff argues that the putative class is limited to technicians “who are
similarly situated in regard to the method of their compensation and subject to DBI’s
common scheme and policy that is uniformly applied to all members of the defined
putative class ....” Id. In support, Plaintiff provides five declarations from DBI technicians
who were compensated on an hourly basis and required to complete the DVIRs before
and after operating any DBI vehicle. See (Doc. 20-7 I] 3-9; Carter Declaration); (Doc.
20-8 ff] 3-9; Corley Declaration); (Doc. 20-9 Jf 3-9; Dickerson Declaration); (Doc. 20-
10 Ff 3-9; Dozier Declaration); (Doc. 20-11 FJ 3-9; Kelly Declaration).

Plaintiff states that DBI is a third-party infrastructure contracting company that

provides maintenance and operation services nationwide and in Europe. See Motion at 2
Case 3:18-cv-00972-BJD-MCR Document 37 Filed 02/24/20 Page 5 of 11 PagelD 372

(citing Doc. 20-3). Plaintiff represents that during DBI’s annual meeting, DBI conducted
uniform training for companywide technicians, also known as drivers, which required them
complete DVIR training. See id. at 3 (citing Dickerson Decl. {| 29). Plaintiff argues that
DBI advised its technicians that the failure to properly complete DVIRs could cost the
technicians their jobs. See id. (citing Carter Decl. ] 10; Corley Decl. ] 10; Dickerson Decl.
1110-11).

Plaintiff argues that DBI required its technicians to load their trucks to be prepared
to depart DBI’s shop by the technicians’ scheduled work time. See id. at 4 (citing Carter
Decl. {] 16; Corley Decl. | 17; Dickerson Decl. ] 18; Dozier Decl. {f] 18-19; Kelly Decl.
1 16-17). Plaintiff argues that the technicians were not compensated for the mandatory
pre-shift work. See id. Plaintiff also argues that DBI required its technicians to clock-in
and clock-out at their scheduled hours worked, rather than their actual hours worked. Id.
at 3-4 (citing Carter Decl. I] 16-18; Corley Decl. 9] 16-18; Dickerson Decl. [ff] 16-19;
Dozier Decl. {| 16-19; Kelly Decl. 9] 16-18). Plaintiff argues that DBI employs
technicians nationwide with similar job descriptions. Id. at 2-3 fn.1 (citing Docs. 20-12
and 20-15 (DBI technician job descriptions across 14 states)).

In addition to Plaintiff, to date four other DBI technicians joined this lawsuit and
represent that they know other DBI technicians who would be interested in joining. See
id. at 6 (citing Carter Decl. {| 29; Corley Decl. | 31; Dickerson Decl. | 31; Dozier Decl. J
29; Kelly Decl. {| 29). Plaintiff represents that DBI has been involved in two prior class

action lawsuits concerning overtime compensation. See id. (citing Baker v. DBI Services

 

LLC, No. 2014 CA 003512 (Fla. Cir. Ct. Duval County May 20, 2014); Stack v. DeAngelo

Brothers, Inc., No. 1:17-cv-11006-RWZ (D. Mass. May 31, 2017)).
Case 3:18-cv-00972-BJD-MCR Document 37 Filed 02/24/20 Page 6 of 11 PageID 373

In its Opposition, Defendant argues that Plaintiffs declarations are from former
employees from one project—the Duval County, Florida Project, and DBI no longer has
an asset maintenance contract for that job site. See Opp. at 2 (citing Doc. 27-2 ¥] 9;
Robinson Affidavit). Defendant also argues that not all job descriptions in Exhibit O (Doc.
20-15) require the DBI technician to take the DBI vehicle home for purposes of being on
call. See id. at 2-3. DBI provides affidavits from 5 technicians who worked on the Duval
County Project who stated that they conducted or instructed other employees to conduct
vehicle inspections while on the clock. See id, at 4-6 (citing (Doc. 27-3 J 6; Wirz Affidavit);
(Doc, 27-4 J 9; Hinkley Affidavit); (Doc. 27-5 J 9; Dunbar Affidavit); (Doc. 27-7 J 8; Joyner
Affidavit); (Doc. 27-8 J 9; Lathers Affidavit)).?

Considering the fairly lenient standard, the 4 opt-in plaintiffs, and the 5
declarations, the Court finds that Plaintiff has satisfied his burden of demonstrating a
reasonable basis for his claim that there are other similarly situated technicians. See
Teahl v. The Lazy Flamingo, Inc., No. 2:13-CV-833-FTM-38CM, 2015 WL 179367, at *6
(M.D. Fla. Jan. 14, 2015) (“Upon consideration of the lenient standard, two opt-in
plaintiffs, and . . . declaration, there is a reasonable basis to believe there are other
employees who may desire to opt-in.”). The DBI technicians are trained at the same

annual meeting and complete the same DVIRs on the DRI vehicles. Moreover, the

 

2 Curiously, Defendant represents that a sixth technician, Bruce McGriff, “conducted all
vehicle inspections once he clocked in with DB[I] for the day and before he clocked out for the
day.” See Opp. at 5 (citing Doc. 27-6; McGriff Affidavit). However, upon review of Mr. McGriff's
Affidavit, it appears that typed language was crossed out and handwritten language was provided
stating that Mr. McGriff “conduct[ed] [his] pre-trip vehicle inspection at [his] residence and [his]
post-trip inspection at the shop” before he clocked out for the day. See McGriff Aff. | 9. Mr.
NicGriff's signature is included at the end of the Affidavit. See McGriff Aff. at 2. It remains unclear
whether Mr. McGriff was on the clock and thus being compensated for the pre-trip inspections
conducted at his residence.
Case 3:18-cv-00972-BJD-MCR Document 37 Filed 02/24/20 Page 7 of 11 PagelD 374

technicians are paid hourly and are required to keep track of their scheduled work. At this
stage, Plaintiff has sufficiently shown that the proposed class is similarly situated to him.
While the Court does not consider the merits of Defendant's factual arguments at this
stage, Defendant failed to defeat Plaintiffs contention that Plaintiffs are similarly situated.3

With the additional information explained below included in the Notice, the Court
will allow Plaintiff to mail, email, and post at DBI’s locations in a conspicuous place where
putative class members are likely to see it* the proposed Notice (Doc. 20-1) and Consent

Form (Doe. 20-2).° The Notice shall specify a 90-day opt-in period,® to the following class:

 

> The Court also rejects Defendant's argument that the Motion is due to be denied for
failing to comply with the 90-day requirement in Rule 4.04(b), Local Rules, United States District
Court, Middle District of Florida. See Opp. at 16. While Plaintiff did not file the Motion within 90
days after filing the Complaint, the parties previously agreed to stay discovery and outstanding
deadlines until the Court resolved Defendant's Motion to Dismiss (Doc. 12) and the instant Motion
for Conditional Certification (Doc. 20). See (Doc. 19); see also (Doc. 31; Order granting (Doc. 19)
and staying the deadlines in this case); (Doc. 32 and 35; Orders denying the Motion to Dismiss
(Doc. 12)). The parties are cautioned to adhere to all Federal Rules of Civil Procedure and Local
Rules. However, under the specific procedural posture of this case and the parties’ agreed upon
motion to stay, the Court finds that the Motion is not due to be denied based timeliness.

* See e.g., Scheall v. Nicaea Acad., Inc., No. 2:14-CV-653-FTM-29DN, 2015 WL 3991041,
at *3 (M.D. Fla. June 30, 2015) (finding that requests to post notices at the defendants’ locations
“are routinely granted and the Court sees no reason to divert from that standard practice in this
case.” (citing Fiore v. Goodyear Tire & Rubber Co., No. 2:09-CV-843, 2011 WL 867043, at *4
(M.D. Fla. Mar. 10, 2011)).

5 Plaintiff also requests that the Court permit Plaintiff to send text message notices to
putative class members. See Motion at 21-22 (collecting cases outside this district). At this
juncture, the Court in its discretion finds it unnecessary to permit Plaintiff to send Notices and/or
Consent Forms via text message to putative opt-in plaintiffs. Plaintiff failed to provide a proposed
text message, nor has Plaintiff argued that Defendant commonly used text messages to
communicate with its technicians. See e.g., Kiley v. MedFirst Consulting Healthcare Staffing, LLC,
297 F. Supp. 3d 1260, 1268 (N.D. Ala. 2018) (denying the plaintiffs’ request to send notices via
text message and stating its concern that "a text message notice could be incomplete and might
not convey the seriousness of the communication.”). Plaintiff's request to send the Notice and
Consent Form via text message is denied.

8 The opt-in period as proposed has been left blank See Notice at 4. However, Plaintiff
requests 90 days for class members to opt-in. See Motion at 24.

 
Case 3:18-cv-00972-BJD-MCR Document 37 Filed 02/24/20 Page 8 of 11 PagelD 375

All hourly-paid Technicians who work/worked for DBI Services, LLC
companywide within the last three years who were/are required to complete
DBI’s “Daily Vehicle Inspection Report” inspection and/or related work
before clocking-in and/or after clocking-out for their scheduled shifts in
weeks where they worked over forty hours and were/are therefore not
compensated at one and one-half times their regular rate of pay for all hours
worked in excess of 40 hours in one or more workweeks as required by the
FLSA.
In the interest of full disclosure to the potential class members who will receive the Notice,
the Court directs Plaintiff to add the following information to the Notice:

1. Defense counsels’ name and contact information.

2. Ifthe potential class members opt-in, they may be required to appear in the
Middle District of Florida, Jacksonville Division.

3. Defendant may attempt to recover its costs from the potential class
members if there is no judgment in Plaintiffs favor and the Court concludes
that Plaintiff litigated in bad faith.

4. The potential class member may retain or consult counsel of his or her
choosing before agreeing to join this lawsuit.

See e.g., Gonzalez v. TZ Ins. Sols., LLC, No. 8:13-CV-2098-T-33EAJ, 2014 WL 1248154,
at *5 (M.D. Fla. Mar. 26, 2014) (directing the parties to work together to revise the notice
and include the defense counsel's name and contact information, that if recipients opt-in
they may be required to appear for trial, and if the plaintiffs are unsuccessful the defendant
insurance company may attempt to recover its costs from the potential class members);
Czopek v. TBC Retail Grp., Inc., No. 8:14-CV-675-T-36TBM, 2015 WL 4716230, at *11
(M.D. Fla. Aug. 7, 2015) (revising the notice to include information that the potential class

members may be called to physically appear in court in the Middle District of Florida, that

they may be liable for attorneys’ fees and costs if there is no judgment in their favor, and
_ Case 3:18-cv-00972-BJD-MCR Document 37 Filed 02/24/20 Page 9 of 11 PagelD 376

that they may retain or consult counsel of their choosing before agreeing to join the
lawsuit). The Court directs parties to work together to revise the Notice to include the
missing information.

Plaintiff requests permission to mail reminder notices to the putative class
members at the half-way point in the notice period. See Motion at 23-24. Plaintiff has not
filed a proposed reminder notice for the Court to review. The Court directs Plaintiff to file
a proposed reminder notice and will give Defendant an opportunity to file objections to
such proposal. The Court encourages the parties to work together to create a jointly
proposed reminder notice.

As explained in more detail below, the Court directs Defendant to produce
(electronically and in hard copy) a complete list with the names, last known home
addresses, telephone numbers, dates of employment, and e-mail addresses of all
persons, as described in the Notice within the past three years, since August 10, 2015.’
Plaintiff, through his counsel, shall transmit the Notice and Consent Form to all putative
class members after Defendant complied with its production obligations.

Accordingly, after due consideration, it is

ORDERED:

1. Plaintiffs Motion to Conditionally Certify Collective Action and Facilitate
Notice to Potential Class Members and Incorporated Memorandum of Law (Doc. 20) is

GRANTED as described herein.

 

7 Plaintiff also requests that the Court order Defendant to produce putative class members’
social security numbers. See Motion at 26. At this juncture, the Court finds that the production of
social security numbers is unnecessary. If Plaintiff has difficulty locating putative class members
without their social security numbers, Plaintiff may petition the Court at a later time and pursuant
to the Federal Rules of Civil Procedure to order Defendant to produce the social security numbers.
_ Case 3:18-cv-00972-BJD-MCR Document 37 Filed 02/24/20 Page 10 of 11 PagelD 377

2. The following schedule shall govern this case:

a. Onor before March 10, 2020, Plaintiff shall file a proposed reminder
notice. On or before March 24, 2020, Defendant may file objections to Plaintiff's proposed
reminder notice postcard. Alternatively, on or before March 10, 2020, the parties may file
a proposed joint reminder notice indicating that Defendant has no objections to the
reminder notice.

b. Defendant shall produce to Plaintiff (electronically and in hard copy)
no later than March 24, 2020, a complete list with the names, addresses, telephone
numbers, dates of employment, and e-mail addresses of all hourly-paid technicians who
work/worked for DBI Services, LLC companywide within the last three years since August
10, 2015, the date the Complaint was filed, who were/are required to complete DBI's Daily
Vehicle Inspection Report inspection and/or related work and were not paid overtime
premiums for overtime hours worked.

c. Plaintiff shall transmit the Notice and Consent Form to potential class
members no later than April 24, 2020.

d. Potential class members shall opt-in no later than July 24, 2020.

3. In light of the schedule and the Court's Order (Doc. 31 at 3), on or before
March 3, 2020, the parties shall file a joint status report.
DONE and ORDERED in Jacksonville, Florida this 24” day of February, 2020.

fo) bln

BRIAN J. DAVIS”
United States District Judge

-10-
, Case 3:18-cv-00972-BJD-MCR Document 37 Filed 02/24/20 Page 11 of 11 PagelD 378

5
Copies furnished to:

Counsel of Record
Unrepresented Parties

-11-
